Citation Nr: 0803023	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-35 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD), other 
than the assigned period of a temporary evaluation of 100 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
entitlement to service connection for PTSD with a temporary 
evaluation of 100 percent assigned from July 2001 and an 
evaluation of 50 percent assigned from September 2001.  

In November 2005 the veteran withdrew in writing his request 
for a hearing before a member of the Board.  Regulations 
provide that a veteran may withdraw a hearing request at any 
time before the date of the hearing.  See 38 C.F.R. § 
20.704(e) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial rating in excess of 50 percent 
for his service-connected PTSD other than the period of an 
assigned temporary total rating.  Further development is 
needed prior to appellate review.

In February 2006 the veteran wrote that his service-connected 
disability of PTSD had worsened.  He also submitted the 
report of individual therapy sessions with a private 
psychologist who noted in June 2005 that the veteran's PTSD 
symptoms had been exacerbated.  The recommendation was for 
the individual therapy sessions to continue for the upcoming 
quarter.  The veteran was last afforded a VA Compensation and 
Pension (C&P) examination in June 2005.  He was also seen at 
regularly scheduled outpatient appointments for follow-up 
treatment.  

The veteran, through his representative, requests 
consideration of remanding the case for the completion of a 
new VA mental health examination to determine the current 
level of disability since the previous examination is more 
than two years old.  

As the veteran has claimed that his PTSD has worsened and his 
last VA examination could be considered remote, the Board 
finds that a VA examination for PTSD should be conducted.  
The Board is unable to make an accurate assessment of the 
veteran's current chronic condition on the basis of the 
evidence of record, and the veteran should therefore be 
afforded an additional examination.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (duty to assist may include "the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  

In addition, as the record indicates that the veteran had 
been attending individual therapy sessions apparently with a 
private psychologist and seen for regularly scheduled follow-
up appointments for PTSD at VA, a request for current 
treatment records should be made.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining necessary 
identification and authorization, secure 
any private treatment records for PTSD to 
include individual therapy sessions from 
June 2005 to the present.  

2. Secure the veteran's VA treatment 
records for PTSD from August 2005 to the 
present.

3. Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
file must be reviewed by the examiner and 
that review should be noted in the 
examination report.  The examiner should 
specifically provide a full multi-axial 
diagnosis pursuant to DSM-IV, to include a 
GAF score related to the veteran's PTSD 
symptomatology.  All signs and symptoms of 
the service-connected psychiatric disorder 
should be reported in detail.  The 
examiner should also provide an opinion as 
to whether the veteran's service-connected 
PTSD without consideration of any non-
service-connected disabilities, renders 
him unable to secure or follow a 
substantially gainful occupation.   

4. Then, readjudicate the claim for an 
initial increased rating for PTSD.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

